                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:17-cv-14005
              Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 ONE MILLION ONE
 HUNDRED THIRTY-ONE
 THOUSAND SEVEN
 HUNDRED NINETY-TWO
 DOLLARS ($1,131,792.00) IN
 U.S. CURRENCY, et al.,

              Defendants in rem,

 and

 LONNIE STRIBLING,

              Claimant.
                                   /

                      ORDER ADOPTING REPORT
                AND RECOMMENDATION [38], DENYING
       PLAINTIFF'S MOTION TO STRIKE [25], AND RESETTING DATES

        On October 2, 2018, the Court stayed discovery pending resolution of Plaintiff's

motion to strike Claimant Lonnie Stribling's claim to the Defendants in rem. On

October 15, 2018, the Court referred an evidentiary hearing and the motion to strike

to the magistrate judge for resolution. ECF 33. On March 18, 2019, the magistrate

judge conducted the evidentiary hearing. On March 20, 2019, the magistrate judge

filed her report and recommendation ("Report") and suggested that the Court deny

Plaintiff's motion to strike. ECF 38. No party timely objected. The Court will adopt

the Report, deny Plaintiff's motion to strike, and reset the case schedule.


                                            1
      The Report provides appropriate background and the Court adopts it here. See

ECF 38, PgID 490–91.

      Civil Rule 72(b) governs the review of a magistrate judge's report. A district

court's review depends on whether a party files objection. The Court need not review

portions of a report to which no party has objected. See Thomas v. Arn, 474 U.S. 140,

153 (1985). The Civil Rules require de novo review only if the parties "serve and file

specific written objections to the proposed findings and recommendations." Fed. R.

Civ. P. 72(b)(2). In conducting a de novo review, "[t]he district judge may accept,

reject, or modify the recommend disposition; receive further evidence; or return the

matter to the magistrate judge with instructions." Fed. R. Civ. P. 72(b)(3).

      Because no party timely objected to the Report, the Court need not conduct a

de novo review. The Court will adopt the magistrate judge's well-reasoned and

legally-sound Report and will deny Plaintiff's motion to strike. The Court will also lift

the stay of discovery and will reset the schedule for the case.

      WHEREFORE, it is hereby ORDERED that the report and recommendation

[38] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's motion to strike [25]

is DENIED.

      IT IS FURTHER ORDERED that the stay on discovery is LIFTED.




                                           2
      IT IS FURTHER ORDERED that the deadlines for the case are RESET

as follows:

              Discovery Ends:                  July 8, 2019
              Dispositive Motions Due:         August 7, 2019
              Final Pretrial Conference:       January 8, 2020
              Trial:                           January 21, 2020

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: April 4, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 4, 2019, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                           3
